Case 4:19-cv-04118-SOH Document 36                Filed 12/17/20 Page 1 of 1 PageID #: 295




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION



RONNIE MCCORKLE, et al.                                                              PLAINTIFFS

v.                                   Case No. 4:19-cv-04118

THOMAS FULLWILEYK, et al.                                                         DEFENDANTS


                                          JUDGMENT

       The Court has been notified that all claims in this case have been settled. Therefore, the

trial scheduled for the week of May 17, 2021, is cancelled. Further, the Court finds that this case

should be and hereby is DISMISSED WITH PREJUDICE subject to the terms of the settlement

agreement. If any party desires that the terms of settlement be a part of the record, those terms

should be reduced to writing and filed with the court within thirty (30) days of the entry of this

Judgment. The court retains jurisdiction to vacate this order and to reopen this action upon cause

shown that the settlement has not been completed and further litigation is necessary.

       IT IS SO ORDERED, this 17th day of December, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
